TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2015



                                    NO. 03-15-00181-CR


                                 James Otis Clary, Appellant

                                              v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment entered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.